1-20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because line 8 recites, “slid” should be change to --a slid--. It is also not clear that “slid” is same or different from sliding guide. Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,886,667 hereafter ‘667. Although the claims at issue are not identical, they are not patentably distinct from each other because it address an electrical connector having .
Some of the claims are equivalent to the respective claims of US patent ‘667.
Similarly, Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 10,424,877 hereafter Patent No. ’877 and U.S. Patent No 10,084,265, hereafter Patent No. ’265. Although the claims at issue are not identical, they are not patentably distinct from each other because all three address a board-connecting electrical connector having similar structural limitations of a first connector, a second connector with their respective housings and shield wall portion. The present claims does not specify the different electromagnetic shielding properties by arranging the shied wall portion, and level of electromagnetic shielding is defined by a distance between an inner surface and outer surface in a connector width direction of the shield wall portion (as claimed in US Patent no. ’877, and predetermined wall thickness as claimed in US Patent no ’265.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 11, line 8 recites, “that has slid”.  However does not provide any specifics as to how these items is arranged and how they are structurally connected with related component of the invention, thus making the claim indefinite. Claims 12-20 depend on claim 16.
Claims 2-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4, and claim 11, line 8, recites, “a virtual reference plane”. As this claimed limitation is not well defined in the specification, it is not clear the invention is. As all other claims recites the claimed limitation with reference to this virtual reference plane, it is not clear how other structural limitations are located or extended from the respective components, thus making these claims indefinite. It would be appreciated, if such virtual reference plane line is shown on any of the drawing and discussed in the specification.
Claim 7, lies 3-4, recites, “a portion of the side shoulder surface that is farthest from the virtual reference plane and the virtual reference plane”, is grammatically awkward and appears to be missing punctuation and/or text. Therefor, the claimed limitation of this claim is not clear and hence it is vague and indefinite,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 7,074,085). 
Regarding claim 1, Chen discloses, an electric connector device 100 (fig. 7) comprising: a first electric connector 2 comprising: a first insulating housing 21 having a first lower surface facing a first wiring board (figs. 1-7); a plurality of first contact members 22 held by the first insulating housing 21 in an arrangement direction along the first lower surface and electrically connected to the first wiring board; and a first conductive shell 23 surrounding the first insulating housing and the plurality of first contact members (figs. 4-6); and a second electric connector 1 (fig. 1-3)comprising: a second insulating housing 11 having a second lower surface facing a second wiring board; a plurality of second contact members 12 held by the second insulating housing 11 and electrically connected to a second wiring board; and a second conductive shell 13 surrounding the second insulating housing 11 and the plurality of second contact members 12, wherein the second conductive shell 12 is configured to be fitted with the first conductive shell 22, and the plurality of second contact members 12 are configured to be in contact with the plurality of first contact members respectively 22 when the second conductive shell 13 is fitted with the first conductive shell 23, wherein the first conductive shell 23 comprises: a side wall  231 oriented along the arrangement direction and facing a side surface (wall) 212, 211 of the first insulating housing 21 and laterally aligned with the plurality of first contact members 12; and a sliding guide SG, 233, 234 located on the side wall 231, 232 and configured to provide contact with the second conductive shell 23 when the second conductive shell 13 is partially disconnected from the first conductive shell 23 in the arrangement direction while facilitating a smooth sliding connection of the second conductive shell 13 with the first conductive shell 23 along substantially an entire length of the side wall 231, 232, and wherein each of the plurality of first contact members 22 has a connecting end 2241 facing the side wall  and electrically connected to the first wiring board between the side surface of the first insulating housing 21 and the side wall 211.

    PNG
    media_image1.png
    655
    565
    media_image1.png
    Greyscale
Regarding claim 2, as best understood, Chen discloses, the first conductive shell 23 further comprises a side piece 234 connected to an edge of the side wall 231, the side piece bent with respect to the side wall, and wherein the sliding guide SG (see annotated fig.), 233, 234 includes at least a surface of the side piece facing away from a virtual reference plane (virtual reference plane and is virtual is not a structural component), corresponding to the first lower surface of the first insulating housing 21.
Regarding claim 3, as best understood, Chen discloses, the side piece 234 includes a planar cover (top plate of 234) that is parallel to the virtual reference plane (virtual reference plane and is virtual is not a structural component), and wherein the sliding guide SG, 233, 234 additionally includes a surface of the planar cover facing away from the virtual reference plane.
Regarding claim 4, as best understood, Chen discloses, the side piece 234 is bent with respect to the side wall toward a center of the first insulating housing 21 and covers at least a portion of a space between the side wall 231 and the first insulating housing 21.
Regarding claim 5, as best understood, Chen discloses, the first insulating housing 21 has an upper surface facing away from the virtual reference plane, and wherein the side piece 234 covers at least a portion of the upper surface (see fig 5).
Regarding claim 6, as best understood, Chen discloses, an outer surface of the side piece 234 includes a curved side shoulder surface CSS connected to the side wall 231.
Regarding claim 7, as best understood, Chen discloses, a distance between an end of the side piece 234 and the virtual reference plane is smaller than a distance between a portion of the side shoulder surface that is farthest from the virtual reference plane.
Regarding claim 8, as best understood, Chen discloses, the side shoulder surface CSS (see annotated fig.), is configured to provide contact with the second conductive shell 13 when the second conductive shell 13 is partially disconnected from the first conductive shell 23 in a direction perpendicular to the arrangement direction while facilitating a smooth sliding connection of the second conductive shell 13 with the first conductive shell 23.
Regarding claim 9, as best understood, Chen discloses the plurality of second contact members 22 are configured to approach the plurality of first contact members 12 respectively during sliding connection of the second conductive shell 13 with the first conductive shell 23 along the side shoulder surface.
Regarding claim 10, as best understood, Chen discloses the first conductive shell 23 further comprises an end wall 231 facing an end surface of the first insulating housing 231 in the arrangement direction, wherein the sliding guide SG, 233, 234 comprises a first guide portion SG located on the side wall and a second guide portion 234, 233 located on the end wall 231, and wherein the second guide portion 233 is formed adjacent to the first guide portion SG along the arrangement direction and is configured to maintain contact with the second conductive shell 13 that has a slid along the first guide portion SG in the arrangement direction while facilitating a smooth sliding connection of the second conductive shell 13 with the first conductive shell along substantially an entire length of the side wall.
Regarding claim 11, as best understood, Chen discloses the first conductive shell  23 further comprises: a side piece 234 connected to an edge of the of the side wall 231, the side piece bent 234 with respect to the side wall 231, and an end piece (other of) 234 connected to an edge of the end wall EW (other side wall) 231, the end piece bent 234 with respect to the end wall 231, and wherein the first guide portion SG includes at least a surface of the side piece facing away from a virtual reference plane corresponding to the first lower surface, and the second guide portion includes at least a surface of the end piece facing away from the virtual reference plane.
Regarding claim 12, as best understood, Chen discloses the first insulating housing 21 has an upper surface facing away from the virtual reference plane, wherein the side piece 234 is bent with respect to the side wall toward a center of the first insulating housing and covers at least a portion of a space between the side wall and the first insulating housing, and wherein the end piece EP(see annotated fig.),  is bent with respect to the end wall EW (see annotated fig.), toward the center of the first insulating housing and covers at least a portion of the upper surface (see fig. 5).
Regarding claim 13, as best understood, Chen discloses (the horizontal portion of) the side piece 234 covers at least a portion of the upper surface.
Regarding claim 14, as best understood, Chen discloses the second guide portion 233,234 is positioned such that a virtual plane tangent to both the first guide portion SG and the second guide portion 233, 234 is substantially parallel to a virtual reference plane (as virtual reference plane is unknown) corresponding to the first lower surface.
Regarding claim 15, as best understood, Chen discloses wherein an outer surface of the side piece 234 includes a curved side shoulder surface CSS connected to the side wall, an outer surface of the end piece EP (234) includes a curved end shoulder surface CSSE connected to the end wall EW, and wherein the sliding guide further includes the end shoulder surface CSSE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831